                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JOSEPH A. GARRETT,

                Petitioner,

     v.                                    CIVIL ACTION NO. 1:16CV218
                                         CRIMINAL ACTION NO. 1:14CR57
                                                (Judge Keeley)

UNITED STATES OF AMERICA,

                Respondent.


     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 19],1
     OVERRULING OBJECTIONS [DKT. NOS. 20], DENYING MOTION FOR
    EVIDENTIARY HEARING AND TO APPOINT COUNSEL [DKT. NO. 14],
 AND DENYING PETITION PURSUANT TO 28 U.S.C. § 2255 [DKT. NO. 1]

     On February 6, 2015, a jury sitting in the Northern District

of West Virginia convicted the petitioner, Joseph A. Garrett

(“Garrett”), of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1), and possessing a NFA firearm

not registered to a person in the national firearms registration

and transfer record, in violation of 26 U.S.C. § 5861(d) (1:14CR57,

Dkt. No. 80). On June 1, 2015, Garrett was sentenced to concurrent

sentences of 120 months of imprisonment followed by three years of

supervised release (1:14CR47, Dkt. No. 90).2 The Fourth Circuit

     1
       All docket numbers refer to Civil Action No. 1:16CV218, unless
otherwise noted.
     2
       Garrett was separately charged and pleaded guilty to a superseding
indictment for failure to update sex offender registration, in violation
of 18 U.S.C. § 2250(a) (“SORNA violation”). See 1:14CR48. The judgment
was entered for both criminal cases and the Court sentenced Garrett to
a consecutive 27 months of imprisonment for the SORNA violation, for a
total sentence of 147 months of imprisonment (Case No. 1:14CR47, Dkt. No.
90). In addition, Garrett was ordered to serve a term of 6 years of
GARRETT V. USA                                                1:16CV218

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 19],
     OVERRULING OBJECTIONS [DKT. NOS. 20], DENYING MOTION FOR
    EVIDENTIARY HEARING AND TO APPOINT COUNSEL [DKT. NO. 14],
 AND DENYING PETITION PURSUANT TO 28 U.S.C. § 2255 [DKT. NO. 1]

affirmed Garrett’s sentence on April 15, 2016 (1:14CR57, Dkt. No.

110).

        On November 14, 2016, Garrett filed a timely petition to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C. §

2255 (“Petition”) (Dkt. No. 1), alleging that his attorney had

provided ineffective assistance because he (1) instructed a witness

not to testify that another individual had a gun, (2) did not

subpoena a witness to testify, (3) erroneously told Garrett that he

was going to win his case, and (4) did not object to certain

statements made by a government witness (Dkt. No. 1 at 6-7). Garrett

further argues that the Court erred when it denied his pro se motion

for a mistrial. Id.

        Pursuant to 28 U.S.C. § 636 and this District’s Local Rules,

the Court referred the Petition to the Honorable Robert W. Trumble,

United States Magistrate Judge, for initial review. On July 28,

2018, Magistrate Judge Trumble filed a Report and Recommendation

(“R&R”) recommending that the Petition be denied and dismissed with

prejudice (Dkt. No. 19).




supervised release for the SORNA violation, to run concurrently with the
3 year term of supervision in 1:14CR57. Id. Garrett’s SORNA violation is
the subject of a separate § 2255 motion. See 1:16CV217.

                                   2
GARRETT V. USA                                                              1:16CV218

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 19],
     OVERRULING OBJECTIONS [DKT. NOS. 20], DENYING MOTION FOR
    EVIDENTIARY HEARING AND TO APPOINT COUNSEL [DKT. NO. 14],
 AND DENYING PETITION PURSUANT TO 28 U.S.C. § 2255 [DKT. NO. 1]

       To prevail on a claim of ineffective assistance of counsel,

Garrett must establish both that his counsel’s performance was

deficient     and   that   the    deficient          performance    prejudiced    him.

Strickland v. Washington, 466 U.S. 668 (1984). Magistrate Judge

Trumble found that Garrett’s four arguments regarding ineffective

assistance of counsel lacked merit and concluded he had failed to

satisfy Strickland’s two-pronged test. Id. at 5-9.

       Magistrate      Judge   Trumble     further      concluded    that   Garrett’s

argument      regarding    his    motion       for    mistrial     was   procedurally

defaulted because he had not raised the argument on direct appeal.

He also concluded that the motion was without merit because the

decision to move for a mistrial rests solely with counsel. Id. at 9-

11. See also Bousley v. United States, 523 U.S. 614, 621 (1998);

United States v. Chapman, 593 F.3d 365, 368 (4th Cir. 2010). After

finding it clear from the pleadings, files, and records that Garrett

was not entitled to relief, Magistrate Judge Trumble recommended

that    the    Court    deny     Garrett’s      separately       filed   motion   for

evidentiary hearing and for appointment counsel. Id. at 11-12; Dkt.

No. 14. See also 28 U.S.C. 2255(b); United States v. Witherspoon,

231 F.3d 923 (4th Cir. 2000). After being informed of his right to

file    “written       objections    identifying          the    portions    of   the

                                           3
GARRETT V. USA                                            1:16CV218

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 19],
     OVERRULING OBJECTIONS [DKT. NOS. 20], DENYING MOTION FOR
    EVIDENTIARY HEARING AND TO APPOINT COUNSEL [DKT. NO. 14],
 AND DENYING PETITION PURSUANT TO 28 U.S.C. § 2255 [DKT. NO. 1]

recommendation to which objections are made and the basis for such

objections” (Dkt. No. 19 at 12), Garrett filed timely objections

(Dkt. No. 20).

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only those portions to which an objection is timely made. 28

U.S.C. § 636(b)(1)(C). On the other hand, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the prisoner does not object.” Dellacirprete v. Gutierrez,

479 F. Supp. 2d 600, 603-04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold those

portions of a recommendation to which no objection has been made

unless they are “clearly erroneous.” See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Vague objections to an R&R distract a district court from

“focusing on disputed issues” and defeat the purpose of an initial

screening by the magistrate judge. McPherson v. Astrue, 605 F. Supp.

2d 744, 749 (S.D.W. Va. 2009) (citing Howard’s Yellow Cabs, Inc. v.

United States, 987 F. Supp. 469, 474 (W.D.N.C. 1997)). Failure to

raise specific errors waives the claimant’s right to a de novo

review because “general and conclusory” objections do not warrant

such review. Id. (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th

                                 4
GARRETT V. USA                                                   1:16CV218

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 19],
     OVERRULING OBJECTIONS [DKT. NOS. 20], DENYING MOTION FOR
    EVIDENTIARY HEARING AND TO APPOINT COUNSEL [DKT. NO. 14],
 AND DENYING PETITION PURSUANT TO 28 U.S.C. § 2255 [DKT. NO. 1]

Cir. 1982); Howard’s Yellow Cabs, 987 F. Supp. at 474); see also

Green v. Rubenstein, 644 F. Supp. 2d 723 (S.D.W. Va. 2009). Indeed,

failure to file specific objections waives appellate review of both

factual and legal questions. See United States v. Schronce, 727 F.2d

91, 94 & n.4 (4th Cir. 1984); see also Moore v. United States, 950

F.2d 656, 659 (10th Cir. 1991).

      Here, Garrett’s objections fall short of his obligation to

identify specific errors in Magistrate Judge Trumble’s findings.

(Dkt. No. 20). Garrett merely reiterates the arguments from his

Petition alleging his trial counsel acted inappropriately and lied

and contending that defendants, rather than their counsel, should be

permitted to make the tactical decision whether to seek a mistrial.

Id. at 1.

      The remainder of Garrett’s objections attempt to undermine the

credibility of the government’s eyewitnesses who testified at trial,

an issue which, as the Fourth Circuit explained in its decision

affirming the judgment in Case No. 1:14CR57, was “within the sole

province of the jury.” United States v. Garrett, 645 F. App’x 256,

258   (4th   Cir.   2016)   (per   curiam)   (quoting   United   States   v.

Louthian, 756 F.3d 295, 303 (4th Cir. 2014). These reiterations and

contentions, all of which were fully and fairly addressed in the

                                      5
GARRETT V. USA                                                  1:16CV218

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 19],
     OVERRULING OBJECTIONS [DKT. NOS. 20], DENYING MOTION FOR
    EVIDENTIARY HEARING AND TO APPOINT COUNSEL [DKT. NO. 14],
 AND DENYING PETITION PURSUANT TO 28 U.S.C. § 2255 [DKT. NO. 1]

R&R, place the Court under no obligation to conduct a de novo

review. Diamond, 414 F.3d at 315.

     Therefore, after reviewing the R&R and the record for clear

error, the Court:

     •    ADOPTS the R&R (Dkt. No. 19);

     •    OVERRULES Garrett’s objections (Dkt. No. 20);

     •    DENIES Garrett’s motion for evidentiary hearing and to

          appoint counsel (Dkt. No. 14);

     •    DENIES the Petition (Dkt. No. 1); and

     •    DISMISSES this case WITH PREJUDICE.

     It is so ORDERED.

                      CERTIFICATE OF APPEALABILITY

     Pursuant    to   Rule   11(a)   of   the   Rules   Governing   §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such a case. If the court denies the certificate, “a

party may not appeal the denial but may seek a certificate from the

court of appeals under Federal Rule of Appellate Procedure 22.” 28

U.S.C. foll. § 2255(a).




                                     6
GARRETT V. USA                                                     1:16CV218

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 19],
     OVERRULING OBJECTIONS [DKT. NOS. 20], DENYING MOTION FOR
    EVIDENTIARY HEARING AND TO APPOINT COUNSEL [DKT. NO. 14],
 AND DENYING PETITION PURSUANT TO 28 U.S.C. § 2255 [DKT. NO. 1]

      The Court finds it inappropriate to issue a certificate of

appealability in this matter because Garrett has not made a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating    that    reasonable       jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong, and that any dispositive procedural ruling by

the   district   court   is   likewise     debatable.   See   Miller–El    v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Garrett has failed to make the requisite

showing, and DENIES a certificate of appealability.

      The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and the pro se petitioner, certified mail,

return receipt requested, to enter a separate judgment order, and

to remove this case from the Court’s active docket.

DATED: February 5, 2020

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                      7
